—Determination of respondent New York City Housing Authority, dated December 17, 1997, which terminated petitioner’s public housing tenancy on the ground that she violated a stipulation of settlement in a prior nondesirability proceeding that conditioned her eligibility on the continued absence of an emancipated son from the subject apartment, unanimously modified, on the law and the facts, to *119vacate the penalty of termination and to remand the matter to respondent for the imposition of a lesser penalty, and the proceeding brought pursuant to CPLR article 78, and also seeking a declaratory judgment (transferred to this Court by order of the Supreme Court, New York County [Sheila Abdus Salaam, J.], entered on or about October 16, 1998), is otherwise disposed of by confirming the remainder of the determination and dismissing the claim for declaratory relief, without costs.
Respondent’s finding that petitioner violated the stipulation is supported by substantial evidence, and we decline to pass upon the validity of provisions contained in that agreement. However, we vacate the penalty of termination as unduly harsh and shockingly disproportionate, and remand for the imposition of a lesser penalty, in view of the facts that the petitioner is over 70 years old, currently lives alone and is supported by Social Security. Further, other than the infractions committed by her emancipated son, petitioner has had an unblemished 40-year tenancy at the subject apartment (Matter of Stroman v Franco, 253 AD2d 398, lv denied 93 NY2d 817). Concur— Rosenberger, J. P., Williams, Tom, Mazzarelli and Buckley, JJ.